Stolz, Judge.
The conviction of the offense of criminal attempt to commit burglary was authorized by evidence that the prosecutrix had a clear view of the defendant as he was breaking into her home; that she unequivocally identified the defendant when she was subsequently confronted with him; that, after the attempted burglary, the defendant was seen running away from the house of the prosecutrix toward his automobile, where he tried to pick up a gun; that footprints from the house to the defendant’s automobile were the same size as the defendant’s shoes, which had dirt on them like that in the prosecutrix’ yard.

Judgment affirmed.


Hall, P. J, andDeen, J, concur.